  Case 17-00338         Doc 51     Filed 02/12/19 Entered 02/12/19 10:02:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00338
         CAROL TAYLOR LAGREDELLE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/05/2017.

         2) The plan was confirmed on 03/07/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00338        Doc 51     Filed 02/12/19 Entered 02/12/19 10:02:38                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $6,520.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $6,520.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,954.40
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $295.94
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,250.34

Attorney fees paid and disclosed by debtor:               $167.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ADVANCE FINANCIAL FCI         Secured        5,990.00       6,070.88         5,990.00      1,001.48     450.04
ADVANCE FINANCIAL FCI         Unsecured            NA            NA             80.88           0.00       0.00
AVANT                         Unsecured      1,352.00       1,283.54         1,283.54           0.00       0.00
CAVALRY INVESTMENTS           Unsecured            NA         526.36           526.36           0.00       0.00
CHASE CARD MEMBER SERVICE     Unsecured      1,858.00            NA               NA            0.00       0.00
COMENITY BANK                 Unsecured         196.00           NA               NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,862.00       1,811.65         1,811.65           0.00       0.00
ECMC                          Unsecured     11,544.00     16,252.25        16,252.25            0.00       0.00
ECMC                          Unsecured      8,141.00     18,954.59        18,954.59            0.00       0.00
GREAT AMERICAN FINANCE        Secured              NA         670.00           670.00           0.00       0.00
GREAT AMERICAN FINANCE        Unsecured      1,035.00         360.97         1,030.97           0.00       0.00
HARRIS & HARRIS               Unsecured      1,000.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE            Priority             NA         602.00           602.00           0.00       0.00
IL DEPT OF REVENUE            Unsecured            NA          40.64            40.64           0.00       0.00
MIDLAND FUNDING               Unsecured            NA       1,897.76         1,897.76           0.00       0.00
NAVIENT                       Unsecured      7,141.00            NA               NA            0.00       0.00
NAVIENT                       Unsecured      7,407.00            NA               NA            0.00       0.00
NELNET                        Unsecured     36,382.00            NA               NA            0.00       0.00
NELNET                        Unsecured     25,238.00            NA               NA            0.00       0.00
NORDSTROM                     Unsecured      1,281.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      4,009.00       4,009.70         4,009.70           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         413.00        418.55           418.55           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured            NA       2,581.93         2,581.93           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         831.00        753.13           753.94           0.00       0.00
QUANTUM3 GROUP LLC            Secured        3,776.00       3,776.81         3,776.00      1,777.60      40.54
QUANTUM3 GROUP LLC            Unsecured            NA            NA              0.81           0.00       0.00
SYNCB/VALUE CITY FURNI        Unsecured      1,766.00            NA               NA            0.00       0.00
US DEPT OF ED GREAT LAKES     Unsecured     54,089.00     54,284.15        54,284.15            0.00       0.00
US DEPT OF ED GREAT LAKES     Unsecured     28,634.00     28,737.82        28,737.82            0.00       0.00
WELLS FARGO                   Secured      140,314.00    156,753.78              0.00           0.00       0.00
WELLS FARGO                   Unsecured     20,115.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-00338     Doc 51     Filed 02/12/19 Entered 02/12/19 10:02:38                Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim       Claim        Claim        Principal        Int.
Name                            Class   Scheduled    Asserted     Allowed         Paid           Paid
WELLS FARGO                 Secured             NA    11,912.53          0.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                       Claim          Principal                Interest
                                                     Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $0.00              $0.00                   $0.00
      Mortgage Arrearage                              $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                     $5,990.00          $1,001.48                 $450.04
      All Other Secured                           $4,446.00          $1,777.60                  $40.54
TOTAL SECURED:                                   $10,436.00          $2,779.08                 $490.58

Priority Unsecured Payments:
       Domestic Support Arrearage                      $0.00               $0.00                 $0.00
       Domestic Support Ongoing                        $0.00               $0.00                 $0.00
       All Other Priority                            $602.00               $0.00                 $0.00
TOTAL PRIORITY:                                      $602.00               $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                     $132,665.54                $0.00                 $0.00


Disbursements:

       Expenses of Administration                       $3,250.34
       Disbursements to Creditors                       $3,269.66

TOTAL DISBURSEMENTS :                                                                   $6,520.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-00338         Doc 51      Filed 02/12/19 Entered 02/12/19 10:02:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
